Citation Nr: 9920819	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend 


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1994 RO decision which, in pertinent part, 
denied SMC based on loss of use of the right foot.  A 
personal hearing was held before an RO hearing officer in 
October 1994.  A hearing was conducted before a member of the 
Board at the RO (i.e. a Travel Board hearing) in November 
1998.
 
The Board notes that there are other issues which are not on 
appeal at this time.  In an October 1995 decision, the RO 
denied entitlement to specially adapted housing or a special 
home adaptation grant, and in a March 1998 RO decision, 
service connection was denied for the loss of a 
thermoregulatory system.  The veteran has not appealed these 
denials, the issues are not in appellate status, and they 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
1991).


FINDING OF FACT

The veteran's service-connected right thigh shell fragment 
wound residuals have resulted in the loss of use of the right 
foot.


CONCLUSION OF LAW

The criteria for SMC based on loss of use of the right foot 
have been met.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.350, 4.63 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1943 to February 
1946.

The veteran's established service-connected conditions 
include an amputation of the left forearm above the insertion 
of the pronator teres, rated 80 percent disabling, residuals 
of a shell fragment wound (SFW) of the right thigh, posterior 
Muscle Group XIII, rated 40 percent disabling, disfiguring 
scars of the right upper lip, rated 30 percent disabling, 
residuals of a SFW of the right thigh, mesial Muscle Group 
XV, rated 20 percent disabling, limitation of motion of the 
left elbow, rated 10 percent disabling, a loss of maxilla, 
rated noncompensable, and residuals of a fracture of the left 
ilium, rated noncompensable.  The combined compensation 
rating is 100 percent, and this rating has been determined to 
be permanent in nature. The veteran also receives special 
monthly compensation based on the anatomical loss of one 
hand.

VA outpatient treatment records dated from 1991 to 1993 
reflect treatment for a variety of conditions.  A September 
1992 treatment note shows that the veteran was being 
evaluated for assistive devices after recent pancreatic 
surgery.  The examiner noted that the veteran was very weak 
after his surgery and could not walk more than 100 yards.  
The veteran reported a history of foot drop ten years 
previously, at which time he was using an ankle fixation 
orthotic (AFO), which he no longer used, and said he had a 
neuroma of the right foot.  On examination of the right lower 
extremity, there was "giveway" weakness, with atrophy of 
the right thigh, and a tender palpable mass lateral to the 
first metatarsal head.  The diagnostic impression was 
deconditioning after surgery.  A September 1993 treatment 
note shows that there was a discrete intractable-plantar-
keratosis-type lesion between the first and second 
metatarsals, with an otherwise negative foot examination.  In 
October 1993, the veteran complained of dizziness; the 
diagnostic impression was questionable autonomic neuropathy.

In July 1993 the veteran submitted a claim for SMC based on 
loss of use of the right foot.

At a January 1994 VA examination, the veteran complained of 
pain and paresthesias of the right lower extremity.  On 
examination of the right thigh, there was soft tissue loss in 
the anterior, lateral, and posterior aspects, muscle 
penetration, scar formation, adhesions, tendon damage, and 
weakness in dorsiflexion of the right foot.  The examiner 
opined that such could be caused by an injury to the sciatic 
nerve secondary to an old gunshot wound (GSW) or multiple 
shrapnel injuries in the posterior aspect of the right thigh.  
The examiner noted that the veteran wore a short leg brace (a 
plastic AFO) and said it was difficult for the veteran to 
ambulate or stand on his right heel and right toes.  There 
was proximal and distal weakness of the right lower 
extremity.  The diagnoses were status post multiple GSWs to 
the anterior, posterior, and lateral aspects of the right 
thigh, and partial injury to the right sciatic nerve with the 
presence of weakness of the muscles of dorsiflexion of the 
right foot, mainly in the common peroneal nerve.

At a January 1994 VA neurological examination, the veteran 
complained of pain and paresthesias of the right lower 
extremity.  On examination, there was weakness of 
dorsiflexion and plantar flexion of the right foot, and the 
veteran was unable to stand on his heels or toes.  There was 
weakness of right knee flexion and extension, muscle wasting 
in the right quadriceps, and scar tissue in the right thigh.  
The examiner noted that the veteran underwent VA 
electromyography and nerve conduction studies but said the 
results of such studies were unavailable.  The diagnoses were 
status post multiple GSWs to the anterior, posterior, and 
lateral aspects of the right thigh, and partial injury to the 
right sciatic nerve with the presence of weakness of the 
muscles of dorsiflexion of the right foot, mainly in the 
common peroneal nerve.

By a statement received in July 1994, the veteran said that 
he was not wheelchair-bound, but ambulation was very limited.

In an August 1994 statement, the veteran said he had a tumor 
of the right foot which rendered him housebound.

A September 1994 VA outpatient treatment record notes a small 
painful subcutaneous mass on the plantar aspect of the right 
foot.

At an October 1994 RO hearing, the veteran asserted that he 
had lost the functional use of his right foot.  He said a VA 
doctor told him that he had a right foot tumor, and that if 
it were operated on, he would likely lose his foot.  He said 
this tumor affected his ambulation and balance.  He said he 
formerly wore a short leg brace on the right leg for drop 
foot, but could no longer do so due to the tumor.  The 
veteran's friend testified that the veteran had difficulty 
walking at times, walked on the side of his foot, sometimes 
lost his balance and fell down, and had pain in the tumor 
which radiated up his leg.  The friend testified that the 
veteran did not need a cane to walk but could not walk very 
far.  The veteran stated that his doctors would not say he 
had a loss of use of the right foot, but that he felt he 
would be better served by an amputation of most of his foot, 
removing the tumor and leaving the heel.

By a statement dated in June 1995, the veteran reported that 
his overall condition had worsened since his pancreatic 
surgery, and that such surgery had aggravated his service-
connected disabilities.  He said he was unable to walk more 
than a city block, and wore a short leg brace for drop foot 
of the right foot.

At a June 1995 VA examination, the veteran complained of 
weakness of the muscles of the right thigh, right foot drop, 
and a loss of balance due to weakness of the thigh muscles.  
He said he wore a foot brace on the right foot since 1946, 
and currently used an in-shoe foot brace.  On examination, 
the veteran walked with an antalgic gait.  The right thigh 
was examined, and the examiner indicated a diagnosis of 
residuals of a GSW of the right thigh with muscle damage to 
Groups XIII and XV, a depressed adherent scar on the medial 
and posterior aspect of the right thigh, right foot drop 
(with reported use of a leg brace since 1946), a tender scar 
on the lateral aspect of the right thigh, and weakness of the 
muscles of the right thigh and both feet, causing difficulty 
in ambulation and balance.

At a September 1996 VA examination of the veteran's feet, the 
veteran reported that he had a soft tissue tumor removed from 
the first web space of the right foot, and reported a 
tingling sensation in that area and in the dorsum of the 
right foot.  He reported that he had diabetes for 4 years, 
and was unable to wear his short leg brace due to his foot 
pain.  On neural examination, there was diminished sensation 
at the first metatarsal phalangeal joint bilaterally, and 
there was paresthesia in the first web space of the right 
foot and the dorsum of the right foot.  The diagnostic 
impressions were post-surgical neurapraxia from soft tissue 
neoplasm excision of the first web space of the right foot in 
the distribution of the deep peroneal nerve, and rule out 
deep peroneal stump neuroma.

At an October 1996 VA neurological examination, the veteran 
reported loss of use of the right foot due to his service-
connected SFW residuals, and noted that he had a tumor 
removed from his right foot in March 1995, with residual 
numbness which he said affected the function of the right 
lower extremity.  On examination, the veteran's stance was 
remarkable only for a mild degree of sway during Romberg 
testing.  His gait was asymmetrical, but he was able to 
perform heel walking and tandem gait to an adequate degree of 
function.  The veteran had some difficulty with toe walking, 
but this did not seem  to be a significant functional 
impairment.  Strength was slightly reduced in the right leg, 
and full in the left leg.  Toe movements were full in the 
right leg.  Patellar reflexes were asymmetrical, at 3 minus 
in the right leg and 3 in the left leg.  There was a crossed 
adductor sign.  Ankle jerks were absent bilaterally, and toes 
were downgoing bilaterally.  The veteran reported only 80 
percent perception of pinprick sensation in the right lower 
extremity at the toes and only 40 percent perception at the 
medial aspect of the calf.  The veteran's coordination of the 
lower extremities was intact bilaterally.  The examiner 
stated that the veteran had a perceptible but clinically 
insignificant foot drop of the right lower extremity, with no 
loss of use of the right foot that was detectable upon 
neurologic examination.  There was subjective evidence of 
sensory loss in the right lower extremity which might be 
secondary to the veteran's residuals of right thigh wounds, 
but this deficit was not functionally significant.  The 
pertinent diagnosis was evidence of examination weakness of 
the right lower extremity with no functional impairment or 
loss of use of the right lower extremity that was over and 
above his prior deficits.  The veteran had no signs 
consistent with nerve root impingement or spinal cord 
impingement.  

A VA electromyography was scheduled in November 1996 but the 
veteran failed to report for such testing.

A private nerve conduction study and electromyography 
performed on the veteran's  right lower extremity in February 
1997 showed peripheral polyneuropathy, moderate to severe in 
degree.

By a letter dated in May 1997, a private physician, J. P. 
Berke, M.D., noted that he examined the veteran that day for 
peripheral neuropathy.  He said the veteran reported numbness 
and tingling in the right foot most of the time.  He noted 
that the veteran had trauma to the right thigh during service 
which resulted in multiple surgical procedures and a residual 
plexopathy with drop foot which required the use of an AFO.  
On examination, there was 4/5 foot and toe dorsiflexion 
weakness on the right, absent knee and ankle reflexes, he 
could plantar flex his foot.  There was absent vibratory 
sense in the feet and diminished sensation to pinprick and 
light touch bilaterally.  The diagnostic impression was that 
the veteran's symptoms, although unilateral, in conjunction 
with the examination and electromyography suggested a 
diabetic polyneuropathy.  Dr. Berke stated that superimposed 
on such polyneuropathy, the veteran had what apparently was a 
remote post-traumatic plexopathy from his war injury.

A January 1998 VA examination report shows that the examiner 
found no evidence of diffuse or degenerative disorder of the 
autonomic nervous system.

Private medical records from Massillon Family Practice dated 
from March 1998 to June 1998 reflect treatment for 
gastrointestinal complaints and are negative for conditions 
referable to the right foot.

A March 1998 VA urology treatment record indicates that the 
veteran reported right foot numbness since incurring a war 
injury.  An April 1998 treatment record shows that the 
veteran requested a consult for a mobilized chair and an 
electric lift for his car trunk. Additional consultations 
were scheduled, including a podiatry consult to evaluate his 
need for a right foot brace.  A May 1998 treatment record 
shows that the veteran reported that his knees and ankles 
gave way.  The examiner prescribed a knee immobilizer.

By a letter dated in April 1998, the veteran stated that he 
had effectively lost the use of the right leg and foot.  He 
said his recently diagnosed diabetes worsened the effect of 
his service-connected disabilities.  He reported that he had 
lost much of the feeling in his right lower extremity, and it 
had grown markedly weaker.  He said he was unable to walk any 
significant distance and had fallen on numerous occasions 
over the past six months, resulting in damage to his teeth.  
He noted that he had recently been issued a motorized cart by 
the VA due to his inability to walk.

At a November 1998 Travel Board hearing, the veteran 
reiterated many of his assertions.  He arrived at the hearing 
in a motorized cart which he said was issued by the VA as he 
could not ambulate.  He reported ongoing treatment for his 
right foot condition and for unrelated conditions.  He said 
his right leg gave way and caused him to fall twice per 
month, and stated that he constantly wore a right foot brace 
due to right drop foot, which he related to his service-
connected right thigh disability.  He said he also used a 
cane for stability.  He said that in 1976, a doctor told him 
his right foot drop was related to his service-connected 
disabilities.  He stated that in his home he had hold bars 
installed in his bathtub,  ramps in place of stairs, and he 
had adaptive equipment in his vehicle.  He said he used a 
forearm crutch to ambulate at home, but used the motorized 
cart when outside the home.


II.  Analysis

The Board initially finds that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is not 
inherently implausible.  The relevant evidence has been 
obtained by the RO and there is no further duty to assist the 
veteran in developing the facts pertinent to his claim. Id.

The veteran claims that he is entitled to SMC based on loss 
of use of the right foot.  (The Board notes that SMC has 
already been granted based on anatomical loss of the left 
hand.)  

The veteran's service-connected disabilities include an 
amputation of the left forearm above the insertion of the 
pronator teres, rated 80 percent disabling, residuals of a 
SFW of the right thigh, posterior Muscle Group XIII, rated 40 
percent disabling, disfiguring scars of the right upper lip, 
rated 30 percent disabling, residuals of a SFW of the right 
thigh, mesial Muscle Group XV, rated 20 percent disabling, 
limitation of motion of the left elbow, rated 10 percent 
disabling, a loss of maxilla, rated noncompensable, and 
residuals of a fracture of the left ilium, rated 
noncompensable.  The combined compensation rating is 100 
percent, and this rating has been determined to be permanent 
in nature.

Governing law and regulation provides that if the veteran, as 
a result of service-connected disability, has suffered the 
anatomical loss or loss of use of one foot, additional SMC 
shall be paid.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 31/2  inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63.  

In pertinent part, the veteran's established service-
connected disabilities include right thigh SFW residuals.  
For the veteran to prevail in his claim, he would have to 
have loss of use of the right foot resulting from the 
service-connected right thigh SFW residuals.  The evidence 
reveals that there is no ankylosis of the right knee or 
ankle, and the right leg is not shorter than the left.  
Complete paralysis of the external popliteal nerve is not 
shown, but several medical records reflect that the veteran 
has right drop foot and wears a foot brace for this 
condition. 

A review of the medical evidence shows that in January 1994, 
a VA examiner opined that weakness in dorsiflexion of the 
right foot could be caused by an injury to the sciatic nerve 
secondary to an old GSW or multiple shrapnel injuries in the 
posterior aspect of the right thigh.  The diagnosis was a 
partial injury to the right sciatic nerve with the presence 
of weakness of the muscles of dorsiflexion of the right foot, 
mainly in the common peroneal nerve.  In June 1995, a VA 
examiner noted right foot drop (with reported use of a leg 
brace since 1946), a tender scar on the lateral aspect of the 
right thigh, and weakness of the muscles of the right thigh 
and both feet, causing difficulty in ambulation and balance.  
In October 1996, a VA examiner stated that the veteran had a 
perceptible but clinically insignificant foot drop of the 
right lower extremity, with no loss of use of the right foot 
that was detectable upon neurologic examination.  In May 
1997, a private physician, Dr. Berke, noted that the veteran 
had trauma to the right thigh during service which resulted 
in multiple surgical procedures and a residual plexopathy 
with drop foot which required the use of an AFO, and 
diagnosed diabetic polyneuropathy, with a superimposed remote 
post-traumatic plexopathy from his war injury.

The Board notes, besides service-connected right thigh SFW 
residuals which affect the right foot, the veteran has non-
service-connected peripheral neuropathy which affects the 
right foot, and the effects of the non-service-connected 
condition may not be considered in determining whether the 
veteran has loss of use of the right foot due to a service-
connected disability.  38 C.F.R. § 4.14.  Nonetheless, 
considering all the medical evidence, and bearing in mind the 
benefit-of-the-doubt rule, the Board finds that as the result 
of service-connected right thigh SFW residuals, the veteran 
has effectively lost the use of the right foot and would be 
equally well served by an amputation with prosthesis, and the 
requirements for SMC based on loss of use of the right foot 
are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.350(a)(2), 
4.63; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Therefore, the Board finds that the veteran is entitled to 
SMC based on the loss of use of the right foot. 


ORDER


Entitlement to SMC based on loss of use of the right foot is 
granted.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

